Citation Nr: 0127437	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 

3.  Entitlement to service connection for residuals of an 
injury of the left clavicle. 

4.  Entitlement to an initial (compensable) evaluation for 
residuals of a left wrist dislocation with carpal tunnel 
syndrome. 

5.  Entitlement to an initial (compensable) evaluation for 
residuals of a laceration wound of the right knee joint. 

6.  Entitlement to an initial (compensable) evaluation for 
residuals of a left ankle injury and probable mild 
arthralgia. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 and from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the veteran's claims for 
service connection for a low back disorder, cervical spine 
disorder and residuals of an injury to the left clavicle.  In 
that same decision, the RO granted service connection for 
left wrist disability, laceration of the right knee and left 
ankle disability and assigned each disability a 
noncompensable evaluation.  The veteran timely appealed this 
decision.  

In March 2001, the veteran testified at a personal hearing 
before the undersigned Board Member at the RO in Atlanta, 
Georgia.  A copy of the hearing transcript has been 
associated with the claims file. 


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance of Act of 2000 became law.  Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5107).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim; VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This legislation also includes 
new notification provisions.  Specifically, the VCAA requires 
VA to notify the claimant and the claimant's representative 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary is to 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(1) (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied. 

In a September 1996 rating decision, the RO determined that 
the veteran's claims for service connection for a low back 
disorder, cervical spine disorder and residuals of an injury 
to the left clavicle were not well grounded.  The requirement 
that a claimant present evidence of a well-grounded claim, 
however, was eliminated by the VCAA in November 2000, thereby 
necessitating readjudication of the veteran's claims.  In 
this regard, when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the Board notes that the veteran was afforded a 
VA examination in March 1996 in connection with the current 
appeal.  However, the examiner did not provide any opinion 
regarding the etiology of the disabilities for which the 
veteran claims service connection is in order.  The Board 
finds that, particularly in light of the redefined duty to 
assist as outlined in the VCAA, another VA examination may 
substantiate the veteran's claims for service connection for 
a low back disorder, a cervical spine disorder, and residuals 
of an injury to the left clavicle.  As such, the Board finds 
that the veteran should be scheduled for another VA 
examination in order to determine the etiology of the claimed 
disorders. 

The Board also notes that additional development is warranted 
with respect to the veteran's increased rating claims.  In 
this regard, the Board notes that the veteran has stated at 
his March 2001 hearing that his left wrist disability has 
worsened since his last VA examination March 1996.  He 
reported that he has constant numbness and decreased grip 
strength associated with this disability.  Additional 
examination would aid the Board in evaluating the more recent 
residuals of his left wrist injury.  

Further, with respect to the veteran's service-connected 
right knee laceration, the veteran essentially testified at 
his March 2001 personal hearing that his claim for increase 
involved the right knee joint itself and related structures, 
and not the laceration of the right knee.  He testified that 
his treating physician in 1996 wanted to replace his knee cap 
because he has no cartilage in the knee, but he refused and 
that he has continued to have pain since then as well as 
limitation of motion, instability, burning, cramping and 
swelling.  He also reported that he had a metal brace for the 
knee which he used regularly.  In his substantive appeal, the 
veteran indicated that he injured his right knee several 
times in service and that it was the knee joint 
symptomatology for which he was seeking an increase.  As the 
veteran's statements submitted in connection with this claim 
as well as his testimony at a personal hearing indicate that 
his contentions regarding the right knee involve the 
structures of the knee itself and not the laceration per se, 
additional examination would be helpful to the Board in 
adjudicating this matter.  Further, in light of the veteran's 
assertions, a remand will permit the RO to render a formal 
determination as to which aspects of the veteran's right knee 
disorder should be service connected.

With respect to the claim for an increased evaluation for a 
left ankle disability, the veteran asserts that his left 
ankle is painful and symptomatic.  At his personal hearing in 
March 2001, the veteran indicated that his left ankle gave 
out and also stiffened if he walked on it for 10 to 15 
minutes.  He also reported that he had cramps in the arch of 
his foot, and that he had been prescribed muscle relaxants 
for problems with his ankle.  In this regard, the Board notes 
that in evaluating a service-connected joint disability, the 
United States Court of Appeals for Veterans Claims (Court) 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that the 
Board had inadequately considered functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Although the veteran 
was afforded a VA examination in March 1996, the examiner did 
not comment on the factors set forth in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra.  Based on the foregoing, a new 
examination should be scheduled to evaluate the service-
connected disabilities addressed in this Remand, and the 
report of examination should include findings pertaining to 
painful motion and painful use, as well as weakened movement 
and excess fatigability, with respect to any joint affected.  
See 38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca, supra. 

Finally, the Board notes that at the March 2001 hearing, the 
veteran testified that he was receiving ongoing treatment at 
the Savannah Outpatient Clinic and that he went every six 
weeks to the VA Medical Center (VAMC) in Augusta, Georgia.  
The veteran also reported treatment at the VAMC in Dublin, 
Georgia in 1996.  At the close of the hearing in March 2001, 
the veteran was given sixty days to submit the aforementioned 
private and VA medical records.  It does appear that records 
from the Augusta VA medical facility were received in August 
2001.  On remand, the RO should ensure that all relevant VA 
records from the named facilities are secured and associated 
with the assembled records.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disabilities on appeal since 
his discharge from service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already of record.  Thereafter, all 
records should be permanently associated 
with the claims file.  If the RO is 
unable to obtain any of the 
aforementioned records, documentation to 
that effect must be associated with the 
claims file.  In any event, the RO should 
secure all treatment records from the VA 
medical facilities in Savannah, Augusta 
and Dublin, Georgia, which have not been 
previously associated with the claims 
file.  

2.  Then, the RO should afford the 
veteran appropriate VA examinations with 
respect to the issues on appeal in order 
to determine the etiology of the 
disorders for which service connection is 
sought, and with respect to the currently 
service-connected disabilities, to obtain 
adequate medical evidence with which to 
rate those disabilities.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examinations.  The examiners 
should indicate in the examination 
reports that the claims file and this 
remand were reviewed.  All necessary 
tests and studies should be conducted.  A 
complete rationale for all opinions 
expressed must be provided.  

The appropriate examiner(s) should 
identify all current low back, cervical 
spine, and left clavicle disorders.  
Based on examination of the veteran and 
review of the veteran's claims folder, 
the examiner should render opinions as to 
whether it is at least as likely as not 
that any current low back disorder, 
cervical spine disorder and residuals of 
an injury to the left clavicle is 
etiologically related to the veteran's 
military service.  

The appropriate examiner(s) should 
examine the veteran's left wrist, right 
knee, and left ankle.  All residuals of 
the veteran's service-connected left 
wrist dislocation with carpal tunnel 
syndrome, laceration wound of the right 
knee joint, and left ankle injury should 
be identified.  

As to the left wrist disability, the 
examiner should identify all related 
musculoskeletal as well as peripheral 
nerve symptomatology utilizing the 
nomenclature of the appropriate 
diagnostic codes.  The nature and degree 
of impairment of any affected nerves 
should be clearly described.  

As to the right knee, the examiner should 
describe the service-connected scar in 
the area of the right knee, to include 
any functional impairment from the scar.  
The examiner should indicate whether the 
laceration scar of the right knee is 
tender, painful, poorly nourished, 
ulcerated or limits the function of the 
right knee.  The examiner should identify 
any disability of the knee joint and 
related structures, and express an 
opinion as to whether it is at least as 
likely as not that any diagnosed right 
knee disorder, other than the laceration 
of the right knee, is etiologically 
related to the veteran's military 
service. 

As to the left wrist, right knee, and 
left ankle, the examiner(s) should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
disability being evaluated.  In addition, 
the examiner(s) should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner(s) should express 
such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner(s) is (are) unable to 
answer, with a reasonable degree of 
certainty, any questions posed above, he 
or she (they) should so indicate.

The veteran is advised that failure to 
report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (2001); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with 38 U.S.C.A. § 5103A (West 
Supp. 2001) and 66 Fed. Reg. 45,620, 
45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).   

4.  Then, the RO should adjudicate the 
claim for service connection for a right 
knee disorder other than the service-
connected laceration scar of the right 
knee.  The RO should also readjudicate 
the service connection and increased 
rating issues on appeal.  In 
readjudicating the increased rating 
issues on appeal, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999), and the provisions of 38 C.F.R. § 
4.40 (2001) and 38 C.F.R. § 4.45 (2001). 

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
and/or if a timely notice of disagreement 
is received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should be 
provided an appropriate opportunity to 
respond.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



